Title: To James Madison from Matthew Lyon, 22 January 1809
From: Lyon, Matthew
To: Madison, James



Sir,
Washington Jany. 22d. 1809

I have long had a desire to make a Visit to England where my only surviveing sister lives.  Altho I must confess the expence of the Voyage has been an objection with me Yet the principal reason why I have not Indulged this desire has been a necessary attention to my public duties & private Concerns.  These obstacles are now removed.  I am to be here on the 22d. of May and cannot therefore expect to visit my family untill after the approaching session, And with my opinions, I can see no prospect of being useful to my Country during the remainder of this pressent session of Congress
I am therefore induced to Solicit of you A passage to and from England in the Vessel you are about to send there.  I am Sir with great respect your obedt. Servt.

M. Lyon

